Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 1 of 15 Page ID #:194




    1 Jennifer Bergh (State Bar No. 305219)
      jbergh@qslwm.com
    2
      Quilling, Selander, Lownds,
    3 Winslett & Moser
      6900 N. Dallas Parkway, Suite 800,
    4
      Plano, Texas 75024
    5 (214) 560-5460
      (214) 871-2111 Fax
    6
      Counsel for Defendant Trans Union LLC
    7
                           UNITED STATES DISTRICT COURT
    8
                          CENTRAL DISTRICT OF CALIFORNIA
    9
   10 JEFFREY GREINER,                                  Case No. 8:20-cv-00444-DOC-DFM
   11              Plaintiff,                           Hon. David O. Carter
   12 v.                                                STIPULATED PROTECTIVE
      KIA MOTORS FINANCE,                               ORDER
   13
      TRANSUNION, LLC, EQUIFAX,
   14 INC., EXPERIAN INFORMATION
      SOLUTIONS, INC., and DOES 1
   15
      through 10 inclusive,
   16                 Defendants.
   17
   18 1.            INTRODUCTION
   19               1.1   PURPOSES AND LIMITATIONS
   20               Discovery in this action is likely to involve production of confidential,
   21 proprietary, or private information for which special protection from public
   22 disclosure and from use for any purpose other than prosecuting this litigation may be
   23 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   24 enter the following Stipulated Protective Order. The parties acknowledge that this
   25 Order does not confer blanket protections on all disclosures or responses to
   26 discovery and that the protection it affords from public disclosure and use extends
   27 only to the limited information or items that are entitled to confidential treatment
   28 under the applicable legal principles. The parties further acknowledge, as set forth
                                                    1
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 2 of 15 Page ID #:195




    1 in Section 11.3, below, that this Stipulated Protective Order does not entitle them to
    2 file confidential information under seal; Civil Local Rule 79-5 sets forth the
    3 procedures that must be followed and the standards that will be applied when a party
    4 seeks permission from the court to file material under seal.
    5               1.2    GOOD CAUSE STATEMENT
    6               The Parties seek protection for all confidential proprietary documents,
    7 testimony, transcripts and other materials in this action produced by any party or
    8 non-party and the information contained therein. The documents to be produced by
    9 Defendants contain critical information regarding their computer systems involved
   10 in credit reporting. These defendants’ credit-reporting businesses rely on the use of
   11 their computer hardware and software. Defendants have worked hard and incurred
   12 great cost to update their computer hardware and software to create the best possible
   13 credit-reporting systems.
   14               In order to operate national credit reporting services, defendants Trans Union
   15 LLC (“Trans Union”), Hyundai Capital d/b/a Kia Motors Finance (“Kia Motors”),
   16 Equifax Information Services LLC erroneously named as Equifax, Inc., (“Equifax”),
   17 and Experian Information Solutions, Inc. (“Experian) had to design unique computer
   18 systems to process information received from tens of thousands of diverse lenders
   19 and other entities involved in the credit industry, from the public record and from
   20 other sources. Extremely sophisticated and unique computer software designs were
   21 necessary to allow these defendants to process that information in the form of credit
   22 reports as accurately as possible when a consumer applies for credit.                 These
   23 defendants have spent hundreds of millions of dollars and countless hours of
   24 employee time developing their unique and sophisticated computer systems.
   25               The sophistication of Trans Union, Kia Motors, Equifax and Experian’s,
   26 separate computer systems is a major advantage for each in the marketplace. Were
   27 information about their highly sophisticated computer systems to get into the hands
   28 of competitors (including each other as defendants in this action), it would enable

                                                       2
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 3 of 15 Page ID #:196




    1 the competitors to enhance their own systems and, in so doing, remove the
    2 marketing edge currently enjoyed by each of them. Similarly, were information
    3 about the design and workings of those systems to get into the hands of a would-be
    4 competitor, it would greatly facilitate that would-be competitor's efforts to develop
    5 its own sophisticated computer system.              Each of these would have a serious
    6 financial impact on these defendants. Were this same type of information to get into
    7 criminal hands, it would facilitate the efforts of those who seek to improperly access
    8 these defendants’ files on consumers and perpetrate identity fraud. It would also
    9 facilitate the efforts of those who seek to make changes to information in
   10 consumers’ files. In addition to impairing the privacy of consumers, such actions
   11 could lead to a loss of confidence in these defendants. This loss of confidence,
   12 critical in the credit reporting business, could put these defendants out of business.
   13               Finally, Plaintiffs and Defendants will be disclosing Plaintiffs’ sensitive
   14 personal information, and confidential information of other individuals may also be
   15 disclosed. It is extremely important that this information remain protected and not
   16 be readily available due to the dangers of identity theft.
   17 2.            DEFINITIONS
   18               2.1   Action: Jeffrey Greiner. v. Kia Motors Finance, et al., pending in the
   19 United States District Court for the Central District of California, Southern Division
   20 – Santa Ana, bearing Case No. 8:20-cv-00444-DOC-DFM.
   21               2.2   Challenging Party: a Party or Non-Party that challenges the designation
   22 of information or items under this Order.
   23               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   24 how it is generated, stored or maintained) or tangible things that qualify for
   25 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
   26 Good Cause Statement.
   27               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
   28 their support staff).

                                                      3
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 4 of 15 Page ID #:197




    1               2.5   Designating Party: a Party or Non-Party that designates information or
    2 items that it produces in disclosures or in responses to discovery as
    3 “CONFIDENTIAL.”
    4               2.6   Disclosure or Discovery Material: all items or information, regardless
    5 of the medium or manner in which it is generated, stored, or maintained (including,
    6 among other things, testimony, transcripts, and tangible things), that are produced or
    7 generated in disclosures or responses to discovery in this matter.
    8               2.7   Expert: a person with specialized knowledge or experience in a matter
    9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   10 an expert witness or as a consultant in this Action.
   11               2.8   House Counsel: attorneys who are employees of a party to this Action.
   12 House Counsel does not include Outside Counsel of Record or any other outside
   13 counsel.
   14               2.9   Non-Party: any natural person, partnership, corporation, association, or
   15 other legal entity not named as a Party to this action.
   16               2.10 Outside Counsel of Record: attorneys who are not employees of a
   17 party to this Action but are retained to represent or advise a party to this Action and
   18 have appeared in this Action on behalf of that party or are affiliated with a law firm,
   19 which has appeared on behalf of that party, and includes support staff.
   20               2.11 Party: any party to this Action, including all of its officers, directors,
   21 employees, consultants, retained experts, and Outside Counsel of Record (and their
   22 support staffs).
   23               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   24 Discovery Material in this Action.
   25               2.13 Professional Vendors: persons or entities that provide litigation support
   26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   28 and their employees and subcontractors.

                                                       4
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 5 of 15 Page ID #:198




    1               2.14 Protected Material:     any Disclosure or Discovery Material that is
    2 designated as “CONFIDENTIAL.”
    3               2.15 Receiving Party:      a Party that receives Disclosure or Discovery
    4 Material from a Producing Party.
    5 3.            SCOPE
    6               The protections conferred by this Stipulation and Order cover not only
    7 Protected Material (as defined above), but also (1) any information copied or
    8 extracted from Protected Material; (2) all copies, excerpts, summaries, or
    9 compilations of Protected Material; and (3) any testimony, conversations, or
   10 presentations by Parties or their Counsel that might reveal Protected Material.
   11               Any use of Protected Material at trial will be governed by the orders of the
   12 trial judge. This Order does not govern the use of Protected Material at trial.
   13 4.            DURATION
   14               Even after final disposition of this litigation, the confidentiality obligations
   15 imposed by this Order shall remain in effect until a Designating Party agrees
   16 otherwise in writing or a court order otherwise directs. Final disposition shall be
   17 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   18 or without prejudice; and (2) final judgment herein after the completion and
   19 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   20 including the time limits for filing any motions or applications for extension of time
   21 pursuant to applicable law.
   22 5.            DESIGNATING PROTECTED MATERIAL
   23               5.1   Exercise of Restraint and Care in Designating Material for Protection.
   24 Each Party or Non-Party that designates information or items for protection under
   25 this Order must take care to limit any such designation to specific material that
   26 qualifies under the appropriate standards. The Designating Party must designate for
   27 protection only those parts of material, documents, items, or oral or written
   28 communications that qualify so that other portions of the material, documents, items,

                                                       5
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 6 of 15 Page ID #:199




    1 or communications for which protection is not warranted are not swept unjustifiably
    2 within the ambit of this Order.
    3               Mass, indiscriminate, or routinized designations are prohibited. Designations
    4 that are shown to be clearly unjustified or that have been made for an improper
    5 purpose (e.g., to unnecessarily encumber the case development process or to impose
    6 unnecessary expenses and burdens on other parties) may expose the Designating
    7 Party to sanctions.
    8               If it comes to a Designating Party’s attention that information or items that it
    9 designated for protection do not qualify for protection, that Designating Party must
   10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   11               5.2     Manner and Timing of Designations. Except as otherwise provided in
   12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   14 under this Order must be clearly so designated before the material is disclosed or
   15 produced.
   16               Designation in conformity with this Order requires:
   17               (a)     for information in documentary form (e.g., paper or electronic
   18 documents, but excluding transcripts of depositions or other pretrial or trial
   19 proceedings), that the Producing Party affix at a minimum, the legend
   20 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   21 contains protected material. If only a portion or portions of the material on a page
   22 qualifies for protection, the Producing Party also must clearly identify the protected
   23 portion(s) (e.g., by making appropriate markings in the margins).
   24                     A Party or Non-Party that makes original documents available for
   25 inspection need not designate them for protection until after the inspecting Party has
   26 indicated which documents it would like copied and produced. During the inspection
   27 and before the designation, all of the material made available for inspection will be
   28 deemed “CONFIDENTIAL.”                    After the inspecting Party has identified the

                                                       6
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 7 of 15 Page ID #:200




    1 documents it wants copied and produced, the Producing Party must determine which
    2 documents, or portions thereof, qualify for protection under this Order. Then, before
    3 producing the specified documents, the Producing Party must affix the
    4 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
    5 portion or portions of the material on a page qualifies for protection, the Producing
    6 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
    7 markings in the margins).
    8               (b)   for testimony given in depositions that the Designating Party identify
    9 the Disclosure or Discovery Material on the record, before the close of the
   10 deposition all protected testimony.
   11               (c)   for information produced in some form other than documentary and for
   12 any other tangible items, that the Producing Party affix in a prominent place on the
   13 exterior of the container or containers in which the information is stored the legend
   14 “CONFIDENTIAL.” If only a portion or portions of the information warrants
   15 protection, the Producing Party, to the extent practicable, shall identify the protected
   16 portion(s).
   17               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   18 failure to designate qualified information or items does not, standing alone, waive
   19 the Designating Party’s right to secure protection under this Order for such material.
   20 Upon timely correction of a designation, the Receiving Party must make reasonable
   21 efforts to assure that the material is treated in accordance with the provisions of this
   22 Order.
   23 6.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
   24               6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
   25 designation of confidentiality at any time that is consistent with the Court’s
   26 Scheduling Order.
   27               6.2   Meet and Confer.     The Challenging Party will initiate the dispute
   28 resolution process under Local Rule 37.1 et seq. or follow the procedures for

                                                      7
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 8 of 15 Page ID #:201




    1 informal, telephonic discovery hearings on the Court's website.
    2               6.3 If agreement is reached confirming or waiving the CONFIDENTIAL
    3 designation as to any documents or testimony subject to the objection, the
    4 designating party shall serve on all parties a notice specifying the documents and the
    5 nature of the agreement. If any party disputes the other party’s designation of a
    6 document as confidential, the burden of proof resides with the party asserting
    7 confidentiality to prove that it deserves such treatment. The party who marked the
    8 document as confidential shall seek a protective order from the Court to maintain the
    9 Confidential designation within 21 days following the Parties meet and confer.
   10 Frivolous challenges, and those made for an improper purpose (e.g., to harass or
   11 impose unnecessary expenses and burdens on other parties) may expose the
   12 Challenging Party to sanctions. Unless the Designating Party has waived or
   13 withdrawn the confidentiality designation, all parties shall continue to afford the
   14 material in question the level of protection to which it is entitled under the
   15 Producing Party’s designation until the Court rules on the challenge.
   16 7.            ACCESS TO AND USE OF PROTECTED MATERIAL
   17               7.1   Basic Principles. A Receiving Party may use Protected Material that is
   18 disclosed or produced by another Party or by a Non-Party in connection with this
   19 Action only for prosecuting, defending, or attempting to settle this Action. Such
   20 Protected Material may be disclosed only to the categories of persons and under the
   21 conditions described in this Order. When the Action has been terminated, a
   22 Receiving Party must comply with the provisions of section 13 below (FINAL
   23 DISPOSITION).
   24               Protected Material must be stored and maintained by a Receiving Party at a
   25 location and in a secure manner that ensures that access is limited to the persons
   26 authorized under this Order.
   27               7.2   Disclosure of “CONFIDENTIAL” Information or Items.             Unless
   28 otherwise ordered by the court or permitted in writing by the Designating Party, a

                                                      8
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 9 of 15 Page ID #:202




    1 Receiving     Party    may     disclose    any       information   or   item   designated
    2 “CONFIDENTIAL” only to:
    3               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
    4 well as employees of said Outside Counsel of Record to whom it is reasonably
    5 necessary to disclose the information for this Action;
    6               (b) the officers, directors, and employees (including House Counsel)
    7 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
    8               (c) Experts (as defined in this Order) of the Receiving Party to whom
    9 disclosure is reasonably necessary for this Action and who have signed the
   10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   11               (d) court reporters and their staff;
   12               (e) professional jury or trial consultants, mock jurors, and Professional
   13 Vendors to whom disclosure is reasonably necessary for this Action and who have
   14 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   15               (f) the author or recipient of a document containing the information or a
   16 custodian or other person who otherwise possessed or knew the information;
   17               (g) during their depositions, witnesses, and attorneys for witnesses, in
   18 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   19 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
   20 they will not be permitted to keep any confidential information unless they sign the
   21 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   22 agreed by the Designating Party or ordered by the court. Pages of transcribed
   23 deposition testimony or exhibits to depositions that reveal Protected Material may be
   24 separately bound by the court reporter and may not be disclosed to anyone except as
   25 permitted under this Stipulated Protective Order; and
   26               (h) any mediator or settlement officer, and their supporting personnel,
   27 mutually agreed upon by any of the parties engaged in settlement discussions.
   28

                                                   9
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 10 of 15 Page ID #:203




    1 8.            PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    2 IN OTHER LITIGATION
    3               If a Party is served with a subpoena or a court order issued in other litigation
    4 that compels disclosure of any information or items designated in this Action as
    5 “CONFIDENTIAL,” that Party must:
    6                     (a)    promptly notify in writing the Designating Party.             Such
    7 notification will include a copy of the subpoena or court order;
    8                     (b) promptly notify in writing the party who caused the subpoena or
    9 order to issue in the other litigation that some or all of the material covered by the
   10 subpoena or order is subject to this Protective Order. Such notification will include
   11 a copy of this Stipulated Protective Order; and
   12                     (c)    cooperate with respect to all reasonable procedures sought to be
   13 pursued by the Designating Party whose Protected Material may be affected.
   14               If the Designating Party timely seeks a protective order, the Party served with
   15 the subpoena or court order shall not produce any information designated in this
   16 action as “CONFIDENTIAL” before a determination by the court from which the
   17 subpoena or order issued, unless the Party has obtained the Designating Party’s
   18 permission. The Designating Party shall bear the burden and expense of seeking
   19 protection in that court of its confidential material and nothing in these provisions
   20 should be construed as authorizing or encouraging a Receiving Party in this Action
   21 to disobey a lawful directive from another court.
   22 9.            A   NON-PARTY’S         PROTECTED        MATERIAL        SOUGHT       TO    BE
   23 PRODUCED IN THIS LITIGATION
   24                     (a) The terms of this Order are applicable to information produced by a
   25 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   26 produced by Non-Parties in connection with this litigation is protected by the
   27 remedies and relief provided by this Order. Nothing in these provisions should be
   28 construed as prohibiting a Non-Party from seeking additional protections.

                                                       10
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 11 of 15 Page ID #:204




    1                     (b) In the event that a Party is required, by a valid discovery request, to
    2 produce a Non-Party’s confidential information in its possession, and the Party is
    3 subject to an agreement with the Non-Party not to produce the Non-Party’s
    4 confidential information, then the Party shall:
    5                        (1) promptly notify in writing the Requesting Party and the Non-
    6 Party that some or all of the information requested is subject to a confidentiality
    7 agreement with a Non-Party;
    8                        (2) promptly provide the Non-Party with a copy of the Stipulated
    9 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   10 specific description of the information requested; and
   11                        (3) make the information requested available for inspection by the
   12 Non-Party, if requested.
   13                     (c) If the Non-Party fails to seek a protective order from this court
   14 within 14 days of receiving the notice and accompanying information, the Receiving
   15 Party may produce the Non-Party’s confidential information responsive to the
   16 discovery request. If the Non-Party timely seeks a protective order, the Receiving
   17 Party shall not produce any information in its possession or control that is subject to
   18 the confidentiality agreement with the Non-Party before a determination by the
   19 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   20 expense of seeking protection in this court of its Protected Material.
   21               Absent a court order to the contrary, the Non-Party will bear the burden and
   22 expense of seeking protection in this court of its Protected Material.
   23 10.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   24               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   25 Protected Material to any person or in any circumstance not authorized under this
   26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   27 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   28 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                                       11
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 12 of 15 Page ID #:205




    1 persons to whom unauthorized disclosures were made of all the terms of this Order,
    2 and (d) request such person or persons to execute the “Acknowledgment and
    3 Agreement to Be Bound” that is attached hereto as Exhibit A.
    4 11.           INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    5 PROTECTED MATERIAL
    6               When a Producing Party gives notice to Receiving Parties that certain
    7 inadvertently produced material is subject to a claim of privilege or other protection,
    8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   10 may be established in an e-discovery order that provides for production without
   11 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   12 as the parties reach an agreement on the effect of disclosure of a communication or
   13 information covered by the attorney-client privilege or work product protection, the
   14 parties may incorporate their agreement in the stipulated protective order submitted
   15 to the court.
   16 12.           MISCELLANEOUS
   17               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   18 person to seek its modification by the Court in the future.
   19               12.2 Right to Assert Other Objections. By stipulating to the entry of this
   20 Protective Order no Party waives any right it otherwise would have to object to
   21 disclosing or producing any information or item on any ground not addressed in this
   22 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   23 ground to use in evidence of any of the material covered by this Protective Order.
   24               12.3 Filing Protected Material. Filing Protected Material. A Party that seeks
   25 to file under seal any Protected Material must comply with Civil Local Rule 79-5.
   26 Protected Material may only be filed under seal pursuant to a court order authorizing
   27 the sealing of the specific Protected Material at issue. If a Party's request to file
   28 Protected Material under seal is denied by the court, then the Receiving Party may

                                                      12
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 13 of 15 Page ID #:206




    1 file the information in the public record unless otherwise instructed by the court.
    2 13.           FINAL DISPOSITION
    3               After the final disposition of this Action, as defined in paragraph 4, within 60
    4 days of a written request by the Designating Party, each Receiving Party must return
    5 all Protected Material to the Producing Party or destroy such material. As used in
    6 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    7 summaries, and any other format reproducing or capturing any of the Protected
    8 Material. Whether the Protected Material is returned or destroyed, the Receiving
    9 Party must submit a written certification to the Producing Party (and, if not the same
   10 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   11 (by category, where appropriate) all the Protected Material that was returned or
   12 destroyed and (2)affirms that the Receiving Party has not retained any copies,
   13 abstracts, compilations, summaries or any other format reproducing or capturing any
   14 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   15 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   16 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   17 reports, attorney work product, and consultant and expert work product, even if such
   18 materials contain Protected Material. Any such archival copies that contain or
   19 constitute Protected Material remain subject to this Protective Order as set forth in
   20 Section 4 (DURATION).
   21               14.   Any violation of this Order may be punished by any and all appropriate
   22 measures including, without limitation, contempt proceedings and/or monetary
   23 sanctions.S
   24 SO ORDERED.
   25 SIGNED this 19th day of June 2020.
   26
   27
                                                 HONORABLE DOUGLAS F. MCCORMICK
   28                                            UNITED STATES MAGISTRATE JUDGE

                                                       13
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 14 of 15 Page ID #:207




    1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    2
    3
        /s/ Amir J. Goldstein                    /s/ Jennifer R. Bergh
    4   Amir J Goldstein                         Jennifer R. Bergh
    5   ajg@consumercounselgroup.com             jbergh@qslwm.com
        Amir J Goldstein Law Offices             Quilling, Selander, Lownds,
    6   7304 Beverly Boulevard Suite 212         Winslett & Moser P.C.
    7   Los Angeles, CA 90036                    6900 Dallas Pkwy., Suite 800
        (323) 937-0400                           Plano, TX 75024
    8   (866) 288-9194 Fax                       (214) 560-5460
    9   Counsel for Plaintiff                    (214) 871-2111 Fax
                                                 Counsel for Trans Union LLC
   10
   11
        /s/ Zachary C. Frampton                  /s/ Eric E. Suits
   12   Zachary C Frampton                       Eric E Suits
   13   zframpton@reedsmith.com                  esuits@seyfarth.com
        Reed Smith LLP                           Seyfarth Shaw LLP
   14   355 South Grand Avenue Suite 2800        400 Capitol Mall Suite 2350
   15   Los Angeles, CA 90071-1514               Sacramento, CA 95814
        (213) 457-8000                           (916) 498-7032
   16   (213) 457-8080 Fax                       (916) 558-4839 Fax
        Counsel for Hyundai Capital d/b/a Kia    Counsel for Equifax, Inc.
   17
        Motors Finance
   18
   19
        /s/ Patrick A. Smith
   20
        Patrick A Smith
   21   psmith@jonesday.com
        Jones Day
   22
        3161 Michelson Drive Suite 800
   23   Irvine, CA 92612
        (949) 553-7550
   24
        (949) 553-7539 Fax
   25   Counsel for Experian Information
        Solutions, Inc.
   26
   27
   28

                                                14
        4266079.1
Case 8:20-cv-00444-DOC-DFM Document 32 Filed 06/19/20 Page 15 of 15 Page ID #:208




    1                                EXHIBIT “A”
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2
        I, _____________________________________________________ [full name] of
    3
        ___________________________________________________[full                           address],
    4
        declare under penalty of perjury that I have read in its entirety and understand the
    5
        Stipulated Protective Order that was issued by the United States District Court for
    6
        the Central District of California on ____________ in the case of Jeffrey Greiner. v.
    7
        Kia Motors Finance, et al., pending in the United States District Court for the
    8
        Central District of California, Southern Division – Santa Ana, bearing Case No.
    9
        8:20-cv-00444-DOC-DFM. I agree to comply with and to be bound by all the terms
   10
        of this Stipulated Protective Order and I understand and acknowledge that failure to
   11
        so comply could expose me to sanctions and punishment in the nature of contempt.
   12
        I solemnly promise that I will not disclose in any manner any information or item
   13
        that is subject to this Stipulated Protective Order to any person or entity except in
   14
        strict compliance with the provisions of this Order.
   15
                    I further agree to submit to the jurisdiction of the United States District Court
   16
        for the Central District of California for the purpose of enforcing the terms of this
   17
        Stipulated Protective Order, even if such enforcement proceedings occur after
   18
        termination of this action.
   19
                    I hereby appoint _____________________________________ [full name] of
   20
        __________________________________ [full address and telephone number] as
   21
        my California agent for service of process in connection with this action or any
   22
        proceedings related to enforcement of this Stipulated Protective Order.
   23
        Date: ___________________________________________________________
   24
        City and State where signed: _________________________________________
   25
        Printed name: _____________________________________________________
   26
        Signature: ________________________________________________________
   27
   28

                                                       15
        4266079.1
